Order entered April 24, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00005-CV

                          PRISCILLA ALIA MCCURDY, Appellant

                                                V.

                                 RANDY LIGGETT, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-10001

                                            ORDER
       The reporter’s record in this appeal has not been filed despite court reporter Vielica

Dobbins twice being directed to file the record or written verification no hearings were recorded

or appellant had not paid for the record. Accordingly, we ORDER Ms. Dobbins to file, no later

than May 8, 2019, the record or requested verification. We caution appellant that the appeal

may be submitted without the reporter’s record if the Court receives verification appellant has

not requested or paid for the record. See TEX. R. APP. P. 37.3(c). We further caution Ms.

Dobbins that failure to comply may result in an order that she not sit as a court reporter until she

complies.
        We DIRECT the Clerk of the Court to send a copy of this order to the Honorable

Bridgett N. Whitmore, Presiding Judge of the 193rd Judicial District Court; Ms. Dobbins; and,

the parties.



                                                  /s/    ROBERT D. BURNS, III
                                                         CHIEF JUSTICE